Citation Nr: 1446350	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disease claimed as jungle rot.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vascular disease with recurrent venous stasis ulcers.

4.  Entitlement to service connection for thrombocytopenia.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to service connection for a kidney disability, claimed as renal insufficiency, nephrotic syndrome, and microhematuria.  

7.  Entitlement to service connection for malaria.  

8.  Entitlement to service connection for a sleep disorder claimed as sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2011 and May 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in his list of claims for which he filed for service connection in April 2010, the Veteran asserted that he had "microhematosis."  The RO considered "microhematosis" in the February 2011 rating decision in conjunction with renal insufficiency and nephrotic syndrome for a kidney disability.  However, the Board is amending the term "microhematosis" to "microhematuria," as the latter is the presumed condition for which the Veteran most likely intended to claim.  He received treatment for microhematuria in the urology clinic, and there is no medical condition that is called microhematosis.     

In a June 2014 written argument, the Veteran's representative raised the issue of service connection for cirrhosis of the liver, which was alleged to be secondary to the Veteran's service-connected PTSD on the basis that the Veteran was self-medicating his PTSD through the use of alcohol which resulted in the cirrhosis.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue(s) of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served a tour of duty in the Republic of Vietnam from July 1968 to August 1969, and may be presumed to have been exposed to herbicides therein.

2.  A skin disease claimed as jungle rot was not shown to have had onset during service; a skin disease, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.

3.  Peripheral vascular disease with recurrent venous stasis ulcers was not shown to have had onset during service; peripheral vascular disease with recurrent venous stasis ulcers, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.

4.  Thrombocytopenia was not shown to have had onset during service; thrombocytopenia, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.  

5.  Anemia was not shown to have had onset during service; anemia, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.  

6.  A kidney disability, claimed as renal insufficiency, nephrotic syndrome, and microhematuria, was not shown to have had onset during service; a kidney disability manifested by renal insufficiency, nephrotic syndrome, and microhematuria, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.

7.  There is no competent evidence of malaria.    

8.  There is no competent evidence of a sleep disorder including sleep apnea that is separate from and not otherwise related to the Veteran's service-connected PTSD as a symptom manifestation.


CONCLUSIONS OF LAW

1.  Service connection for skin disease claimed as jungle rot is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for peripheral vascular disease with recurrent venous stasis ulcers is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for thrombocytopenia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for anemia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for a kidney disability, claimed as renal insufficiency, nephrotic syndrome, and microhematuria, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for malaria is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Service connection for a sleep disorder claimed as sleep apnea, separate from and not otherwise related to the Veteran's service-connected PTSD as a symptom manifestation, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in June 2010, October 2010, and March 2011.  The Veteran was notified of the evidence needed to substantiate the claims; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claims, but he declined a hearing.  The RO has obtained the Veteran's service treatment records, VA outpatient records, and private treatment records identified by the Veteran (from Indian Health Service of Lawton).  He has not identified any additionally available evidence for consideration in his appeal.

VA has not provided the Veteran an examination in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of the claimed disabilities, or complaints relative thereto, during service or for many years after service.  Nor does the Veteran specifically claim that he had these disabilities during service or in the years immediately after service.  For example, in his application for benefits received in April 2010, he asserted that each of his claimed disabilities (except for sleep apnea, which he claimed was secondary to his service-connected PTSD) began in 2003 (or thereafter).  In an August 2011 statement, he indicated that he had had "ulcers for sometime since service in Vietnam," presumably referring to the claimed condition of peripheral vascular disease with recurrent venous stasis ulcers; however, this contradicts his initial assertion on the April 2010 application that "stasis ulcer" began in June 2003.  Also in the August 2011 statement, he felt that other conditions were related to his service in Vietnam, where he generally contended that the waters from which he drank and in which he bathed were not purified.  Those included a skin condition, which he said came and went, and his anemia and kidney condition.  These statements reflect that he has had symptoms or a condition for many years, which he now attributes to his period of service, but he does not declare that such symptoms or conditions actually existed during his period of service or persisted from that time.  

In short, the Board believes the evidence does not indicate that the claimed disabilities or symptoms may be associated with an event, injury, or disease in service.  The one exception to this is a sleep disorder, which will be discussed further below to the effect that the Veteran's described sleep difficulties have already been recognized as a symptom manifestation of his service-connected PTSD.  While the Veteran has disagreed with the RO's denial of service connection for "sleep apnea," there is no record of diagnosed sleep apnea, or persistent or recurrent symptoms of sleep apnea or any other sleep disorder separate from the PTSD.  Therefore, as sufficient competent medical evidence is on file to decide the claims, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous active service, certain chronic disabilities that become manifest to a degree of 10 percent within one year following the date of separation from service may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A.§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran claims entitlement to service connection for numerous disabilities, as itemized on the first page of this decision.  He asserted in his application for disability benefits received in April 2010 that stasis ulcers began in June 2003; thrombocytopenia began in May 2006; anemia began in July 2006; renal insufficiency had been treated since January 2006; nephrotic syndrome began in January 2005; and microhematuria ("microhematosis") began in January 2005.  He further claimed that malaria was contracted in Vietnam, that ulcers were due to jungle rot in Vietnam, and that he was exposed to Agent Orange in Vietnam.  In other statements, the Veteran maintained that he had a sleep disorder that was secondary to his service-connected PTSD.  In an August 2011 substantive appeal statement, he described his exposure to polluted waters in the jungles of Vietnam, and felt that his recurring skin condition was related to his Vietnam service.  He stated that he has had ulcers "for sometime since service in Vietnam" and that his anemia and renal conditions were likewise related to his Vietnam service.  In a January 2012 substantive appeal statement, he indicated that he was receiving treatment for PTSD and sleep disorder with reoccurring nightmares and that he had "terrible" sleep habits.  

The Veteran served on active duty from January 1968 to August 1969, to include a tour of duty in the Republic of Vietnam from July 1968 to August 1969.  His service treatment records, including his August 1969 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to a skin condition, peripheral vascular disease including venous stasis ulcers, thrombocytopenia, anemia, a kidney disability, malaria, or a sleep-related disability.  On one record, the Veteran signed a statement, acknowledging that by virtue of having served in Vietnam he had been exposed to malaria that could develop long after his departure from Vietnam.  The Veteran indicated on the form that he had been taking chloroquine-primaquine anti-malarial tablets weekly and would continue to do so for eight weeks following his departure from Vietnam.  The records do not show that the Veteran developed malaria during service.  

In view of the foregoing, on the basis of the service treatment records alone, each of the claimed disabilities was not affirmatively shown to have been present in service.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

After service, medical records on file consist of private and VA reports showing diagnosis and treatment for a variety of ailments, including the claimed disabilities except for malaria and a sleep disorder (except symptoms of sleep difficulties were documented in conjunction with the Veteran's PTSD).  The evidence does not show that the onset for any of the claimed disabilities began prior to 1978 at the earliest, and there is no evidence of diagnosis of malaria or a sleep disorder such as sleep apnea beyond the sleep impairment noted on VA psychiatric examination reports.  For example, private records dating back to 1976 from Indian Health Service of Lawton show treatment for the following:  chronic leg venous stasis changes and ulceration, anemia (normocytic, microcytic), renal insufficiency, tinea cruris, skin tags and lesions (of neck, eyelid, axilla, inguinal areas), peripheral vascular disease, renal disease, renal insufficiency/nephrotic syndrome, neurodermatitis, microhematuria, and thrombocytopenia.  Most of the foregoing conditions were added to the Veteran's "active problem" list within the past 10 years.  

Records from Comanche County Memorial Hospital in 2007 show treatment for a severe skin rash (stasis dermatitis) among other conditions.  Records from the Veteran's employer show that the Veteran missed work due to medical issues with his lower extremity during the period from 2006 to 2008; accompanying medical records denote treatment for venous insufficiency and leg ulcers.  VA records show that in February 2005, when the Veteran presented to be established as a patient at a VA clinic, he related that his "only real problem" was severe hearing loss and that his only other problem was some arthritis in his hands.  More recently, VA records from 2010 show evaluation and treatment for various conditions to include hematuria, stasis dermatitis, lipodermatosclerosis, vitiligo, and anemia.  The diagnoses on an Agent Orange Registry examination in May 2010 included peripheral vascular disease with recurrent venous stasis ulcers, anemia, nephrotic syndrome, microscopic hematuria, and thrombocytopenia.  

None of the aforementioned private and VA records reflects that the Veteran's treated conditions had onset in service or were otherwise related to his period of service from January 1968 to August 1969.  

In consideration of the above post-service evidence, there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms such as visible skin changes, generalized weakness, or blood in the urine, even though the symptoms were not recorded during service.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the claimed disabilities and establish chronicity in service and continuing since.  Notably, the Veteran does not specifically claim to have experienced the claimed conditions or symptoms thereof during service or for many years thereafter.  As noted previously, in his initial application for VA disability compensation benefits he reported that his disabilities had onset no earlier than 1980.  Further, the onset of symptoms related to the claimed disabilities was documented many years after his discharge in 1969; and there has not been any symptoms documented in relation to malaria or a sleep disorder.  Accordingly, the preponderance of the evidence is against the claim of service connection for the claimed disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

It is further noted that as the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of malaria or a sleep disorder to include sleep apnea (i.e., separate from sleep problems related to his service-connected PTSD).  As was noted, the Veteran took anti-malarial pills during service as a prophylactic; he was not shown to have contracted malaria then or since service.  In light of the foregoing, there is no current disability from malaria or a sleep disorder to include sleep apnea (separate from sleep impairment attributed to PTSD).  In the absence of proof of present disability, there is no valid claim of service connection for malaria and a sleep disorder to include sleep apnea.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Having found no competent evidence of a diagnosed sleep disorder including the claimed sleep apnea, the Board observes that there are clinical notes pertaining to sleep difficulties in the file associated with the Veteran's evaluation for PTSD.  However, the Veteran's chronic sleep impairment as reflected by his nightmares has been shown to be a symptom manifestation of his service-connected PTSD, and as such it is currently contemplated under the disability rating assigned for the PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In a January 2012 statement in which the Veteran described his PTSD symptoms, he noted that his sleep habits were "terrible" and that he was being treated for a sleep disorder with reoccurring nightmares.  In another January 2012 statement (his substantive appeal), he described nightmares of re-experiencing events that were related to his PTSD, which he said kept him up at night.  He cited to medical articles that he felt supported the "fact that PTSD and sleep disorder are connected disabilities."  Therefore, in regards to the Veteran's claim that he has a sleep disorder that is secondary to PTSD, VA has already recognized that a sleep impairment is related to his PTSD, for which he currently receives disability compensation.  The evidence does not, however, support a claim of service connection for a sleep disorder, such as sleep apnea, that constitutes a separate disability from his PTSD and its manifestations.  

The Board also notes that medical records show that the initial diagnosis of the Veteran's kidney disability was well beyond the one-year presumptive period afforded for establishing service connection for cardiovascular-renal disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Additionally, as for the Veteran's descriptions of exposure to impure water in the jungles of Vietnam, and his assertions of exposure to Agent Orange, the Board acknowledges that he served a tour of duty in the Republic of Vietnam from July 1968 to August 1969 and his exposure to herbicides therein is presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, none of the Veteran's claimed disabilities is among the diseases listed as determined to be related to exposure to herbicides (and the provisions of 38 U.S.C.A. § 1116 have no application in this matter).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board next turns to the question of whether service connection for the claimed disabilities may be granted on the basis that they were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

Having considered the evidence of record, the Board finds that the record does not show that the Veteran's claimed disabilities are related to his period of active service.  There is no evidence to show that the onset of any skin disease, peripheral vascular disease with recurrent venous stasis ulcers, thrombocytopenia, anemia, kidney disability, malaria, or a sleep disorder, or symptoms thereof, was during the Veteran's active duty, or for many years thereafter.  The initial documentation of symptoms or complaints for any of the claimed disabilities was after 1978.  Moreover, there is no medical opinion of record to suggest that the claimed disabilities had onset during service.  Hence, service connection for a skin disease, peripheral vascular disease with recurrent venous stasis ulcers, thrombocytopenia, anemia, a kidney disability, malaria, and a sleep disorder on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d).

To the extent the Veteran asserts that there is an association between his claimed disabilities and service, such as his contention that exposure to polluted waters in Vietnam led to the development of his various claimed conditions, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe such symptoms as skin changes, generalized weakness, or blood in the urine, for example, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to causation is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  He does not cite to supporting medical opinions or medical literature.  Therefore, his statements concerning the etiology of his claimed disabilities are not competent evidence, and must be excluded.  That is, they cannot to be considered competent evidence favorable to his claims.  As the Board does not find the Veteran competent to express an opinion on the origin or cause of his claimed disabilities, the Board need not reach the question of whether his statements are credible. 

As the preponderance of the evidence is against the claims based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for skin disease, peripheral vascular disease with recurrent venous stasis ulcers, thrombocytopenia, anemia, a kidney disability, malaria, and a sleep disorder, considering the applicable theories of service connection, is not established.


ORDER

The appeal seeking service connection for a skin disease claimed as jungle rot is denied.    

The appeal seeking service connection for peripheral vascular disease with recurrent venous stasis ulcers is denied.

The appeal seeking service connection for thrombocytopenia is denied.  

The appeal seeking service connection for anemia is denied.  

The appeal seeking service connection for a kidney disability, claimed as renal insufficiency, nephrotic syndrome, and microhematuria, is denied.  

The appeal seeking service connection for malaria is denied.  

The appeal seeking service connection for a sleep disorder claimed as sleep apnea is denied.  


REMAND

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 79 Fed. Reg 20,308 (April 11, 2014).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the probable etiology of his hypertension.  The examiner should review the claims folder in connection with the examination.

a. The examiner should be asked to provide an opinion as to the onset of the Veteran's hypertension, and whether it is at least as likely as not that the Veteran's hypertension is related to his active service, to include exposure to herbicides therein.  The examiner should consider the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 and its findings related to hypertension, i.e. that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  

2.  After the above development is completed and any other development that may be warranted, readjudicate the claim for service connection for hypertension.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


